 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   BARRY L. BROOKINS,                                  Case No. 1:17-cv-01724-LJO-JDP (HC)

10                  Petitioner,                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO GRANT
11          v.                                           RESPONDENT’S MOTION TO DISMISS

12   STATE OF CALIFORNIA,                                ECF No. 19

13                  Respondent.
14

15        Petitioner, proceeding pro se, filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

16   § 2254. On January 17, 2019, the assigned Magistrate Judge issued Findings and

17   Recommendations that the Court grant Respondent’s motion to dismiss and decline to issue a

18   certificate of appealability. ECF No. 19. The Findings and Recommendations, served on the

19   parties, provided that objections were due within fourteen days. The deadline for objections has

20   passed, and no party has objected.

21        In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a de

22   novo review of the case. Having carefully reviewed the entire file, the Court concludes that the

23   Findings and Recommendations are supported by the record and proper analysis, and there is no

24   need to modify the Findings and Recommendations.

25        Accordingly, IT IS HEREBY ORDERED that:

26        1. The Findings and Recommendations issued on January 19, 2019, ECF No. 19, are

27            ADOPTED in full;

28        2. Respondent’s motion to dismiss, ECF No. 11, is GRANTED;


                                                     1
 1        3. The petition for writ of habeas corpus is DISMISSED;                                    `

 2        4. The Court DECLINES to issue a certificate of appealability; and

 3        5. The Clerk of Court is directed to enter judgment in favor of Respondent and CLOSE the

 4              case.

 5
     IT IS SO ORDERED.
 6

 7     Dated:     February 7, 2019                     /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
